                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

TONI CAIAZZO NEFF,                  :
                Plaintiff,          :
                                    :
            v.                      :               No. 5:18-cv-1826
                                    :
PKS HOLDINGS, LLC, et al.,          :
                  Defendants.        :
____________________________________

                                         ORDER

        AND NOW, this 8th day of August, 2019, for the reasons expressed in the Opinion issued
this date, IT IS ORDERED THAT:

   1. Defendants’ motion to dismiss under Rule 12(b)(2) is GRANTED with respect to
      Defendants PKS Holdings, LLC; MHC Securities, LLC; Wentworth Management, LLC;
      J. Peter Purcell; David Purcell; Lisa LaFond; Peter Sheehan; Alex Markowits; and Ryan
      Morfin, and Plaintiffs’ claims are DISMISSED with respect to those Defendants.

   2. Defendants’ motion to dismiss under Rule 12(b)(6) is GRANTED with respect to
      Defendants Purshe Kaplan Sterling Investments, Inc. and Katherine Flouton.


   3. Plaintiff’s Amended Complaint is DISMISSED with prejudice.


   4. This case is CLOSED.


                                                  BY THE COURT:




                                                  /s/ Joseph F. Leeson, Jr.________
                                                  JOSEPH F. LEESON, JR.
                                                  United States District Court




                                           080719
